Case 1:20-cv-01243-JDT-cgc Document 3 Filed 10/27/20 Page 1 of 6              PageID 15




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


GREGORY ARNEZ GOFF,                         )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 20-1243-JDT-cgc
                                            )
BILLY WAYNE MOORE,                          )
                                            )
      Defendant.                            )


               ORDER TO COMPLY WITH 28 U.S.C. § 1915(a),
                       DISMISSING CASE, AND
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH


       On October 26, 2020, Plaintiff Gregory Arnez Goff, who is incarcerated at the

Bledsoe County Correctional Complex in Pikeville, Tennessee, filed a pro se civil

complaint against Billy Wayne Moore. However, Plaintiff neglected to either pay the $400

civil filing fee required by 28 U.S.C. §§ 1914(a)-(b) or submit an proper application to

proceed in forma pauperis.

      Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a

prisoner bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).

Although the obligation to pay the fee accrues at the moment the case is filed, see McGore

v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner

the opportunity to make a “down payment” of a partial filing fee and pay the remainder in
Case 1:20-cv-01243-JDT-cgc Document 3 Filed 10/27/20 Page 2 of 6                PageID 16




installments. § 1915(b)(2). However, in order to take advantage of the installment

procedures, the prisoner must properly complete and submit to the district court, along with

the complaint, both an in forma pauperis affidavit and a copy of his trust account statement

for the six months immediately preceding the filing of the complaint. § 1915(a)(2).

Plaintiff must provide the Court with the proper financial documentation before pauper

status can be granted.

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

                                             2
Case 1:20-cv-01243-JDT-cgc Document 3 Filed 10/27/20 Page 3 of 6               PageID 17




R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Goff alleges that “[f]or the last two years” Defendant Moore “has been slandering

my name, on the radio in Jackson T.N. (Community Feed Back) and on face book through

his family and friends. He’s been calling me a robber and murder[er].” (ECF No. 1 at

PageID 4.) Goff states he has “been threatened, can’t or couldn’t find work[,] the public

beg[a]n to discriminate against me.” (Id. at PageID 5.) He contends he has suffered

“extreme” mental abuse and was violently attacked while in jail by “people I didn’t even

know.” (Id.) Goff seeks a public apology and $300,000 in damages from Defendant

Moore. (Id.)

       Though he filed his complaint on the form used for commencing a federal civil

rights action, Goff’s only allegation is that he was slandered by Defendant Moore. (ECF

No. 1 at PageID 4-5.) However, defamation claims for libel and/or slander arise solely

                                             3
 Case 1:20-cv-01243-JDT-cgc Document 3 Filed 10/27/20 Page 4 of 6                   PageID 18




under state law. “Federal courts are courts of limited jurisdiction. Unlike state trial courts,

they do not have general jurisdiction to review questions of federal and state law, but only

the authority to decide cases that the Constitution and Congress have empowered them to

resolve.” Ohio ex rel. Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir. 2008); see also

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994) (jurisdiction of the federal

courts “is not to be expanded by judicial decree”). “[F]ederal courts have a duty to consider

their subject matter jurisdiction in regard to every case and may raise the issue sua sponte.”

Answers in Genesis, Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir.

2009).

         “A party seeking to invoke the jurisdiction of the federal courts . . . bears the burden

of establishing that such jurisdiction exists.” Ohio ex rel. Skaggs v. Brunner, 549 F.3d 468,

474 (6th Cir. 2008) (per curiam). Rule 8(a)(1) of the Federal Rule of Civil Procedure

requires that the complaint contain “a short and plain statement of the grounds for the

court’s jurisdiction . . . .” In addition, Rule 12(h)(3) provides that “[i]f the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”

         There are two kinds of federal jurisdiction. First, federal district courts have

jurisdiction “of all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. As Goff clearly states that he is suing the Defendant

for slander, a claim arising under Tennessee law, there is no federal question jurisdiction

in this case.

         Second, federal jurisdiction may be based on diversity of citizenship, meaning it

applies to cases between “citizens of different states.” 28 U.S.C. § 1332(a)(1). Diversity

                                                4
 Case 1:20-cv-01243-JDT-cgc Document 3 Filed 10/27/20 Page 5 of 6                     PageID 19




of citizenship is present where the plaintiff is a citizen of one state and the defendant or

defendants are citizens of other states, plus the amount in controversy in the case is more

than $75,000. See Exact Software N. Am., Inc. v. DeMoisey, 718 F.3d 535, 541 (6th Cir.

2013).

         Goff has not alleged that diversity of citizenship is present in this case. He does not

allege either his own citizenship or that of Defendant Moore.1 The complaint indicates

only that Goff is incarcerated in Pikeville, Tennessee;2 the Defendant’s address is given as

Jackson, Tennessee. Goff therefore has not sufficiently alleged that this Court has

jurisdiction to hear his claim for slander.

         Accordingly, this case is DISMISSED WITHOUT PREJUDICE in its entirety for

lack of subject matter jurisdiction. It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3)

and Federal Rule of Appellate Procedure 24(a)(3), that an appeal by Goff in this case would

not be taken in good faith.

         Notwithstanding the dismissal of this case, Goff is ORDERED to submit, within 21

days after the date of this order, on or before November, 17, 2020, a properly completed




         1
          Current residence in a particular state is not always the same as being a citizen of that
state. Citizenship is based on domicile, which requires that a person “be physically present in the
state and must have either the intention to make his home there indefinitely or the absence of an
intention to make his home elsewhere.” Deasy v. Louisville & Jefferson Cnty. Metro. Sewer
Dist., 47 F. App’x 726, 728 (6th Cir. 2002) (emphasis added).
         2
          There is a presumption that a prisoner retains his prior citizenship while incarcerated.
Stifel v. Hopkins, 477 F.2d 1116, 1126 (6th Cir. 1973); see also Johnson v. Corr. Corp. of Am.,
26 F. App’x 386, 388 (6th Cir. 2001). However, Goff does not allege that his citizenship is in a
state other than Tennessee notwithstanding the fact he is imprisoned here.

                                                 5
 Case 1:20-cv-01243-JDT-cgc Document 3 Filed 10/27/20 Page 6 of 6                      PageID 20




and signed prisoner in forma pauperis affidavit and a copy of his inmate trust account

statement for the last six months. If he does not do so, the Court will deny leave to proceed

in forma pauperis and assess the entire $400 filing fee3 from his inmate trust account

without regard to the PLRA’s installment procedures.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




       3
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires the Court to collect an administrative fee of $50 for filing any
civil case. That additional $50 fee will not apply if Donald is granted leave to proceed in forma
pauperis.

                                                 6
